Citation Nr: 0936974	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has reported in-service noise exposure and 
current hearing loss symptoms.  He denies any noise exposure 
other than in service.  The Veteran's DD 214 shows that he 
served with Company B, 72nd Tank battalion.  

Service treatment records do not contain findings of hearing 
loss.  

In a February 2008 opinion, the Veteran's private physician 
noted that the Veteran had been diagnosed as having bilateral 
hearing loss at a VA medical facility and prescribed 
bilateral hearing aids.  The Veteran reported that he was 
assigned to a tank battalion and was exposed to significant 
amounts of noise on a daily basis, from riding in the tanks, 
and from the tank's guns, without the benefit of hearing 
protection.  The physician indicated that this was a 
reasonable conclusion.

The record thus contains competent evidence of a current 
disability that may be related to service.  The record does 
not document that the Veteran has current hearing loss as 
defined in 38 C.F.R. § 3.385.  An examination is needed to 
determine whether the Veteran has a hearing loss disability 
for VA compensation purposes.  A medical nexus opinion that 
is the product of a review of the Veteran's entire history is 
also required.

Finally, it appears that there may be outstanding VA 
outpatient treatment records.  VA has a duty to obtain all 
pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain all 
records of the Veteran's treatment for 
hearing loss at VA facilities.  

2.  The AMC/RO should afford the 
Veteran a VA examination to determine 
whether the Veteran has a current 
hearing loss disability related to 
service.  The examiner should review 
the claims file, including this remand 
and note such review in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) that any current hearing loss 
is related to noise exposure or other 
incident of service.  

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that the Veteran is competent 
to report symptoms, injuries, and 
history, and that his reports must be 
considered in formulating the necessary 
opinion.

3.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case should be issued, 
before the case is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



